

117 HR 1110 IH: Civil Rights Legacy Protection Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1110IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Cohen (for himself, Mr. Bishop of Georgia, Mr. Carson, Ms. Norton, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the destruction of civil rights memorials, and for other purposes.1.Short titleThis Act may be cited as the Civil Rights Legacy Protection Act.2.Prohibition on destruction of certain property(a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:1370.Prohibiting destruction of civil rights memorials(a)Destruction of propertyWhoever, in a circumstance described in subsection (b), intentionally defaces, damages, or destroys a protected memorial under subsection (c) or any structure, plaque, statue, or monument on public property that commemorates a covered civil rights event or a covered civil rights figure shall—(1)in the case that such defacement, damage, or destruction is in an amount that is equal to or less than $5,000, be required to complete up to 300 hours of community service, fined under this title, or imprisoned not more than a year; or(2)in the case that such defacement, damage, or destruction is in an amount that is more than $5,000, be fined under this title or imprisoned not more than 3 years.(b)CircumstancesA circumstance described in this subsection is that—(1)in committing the offense described in subsection (a), the defendant travels or causes another to travel in interstate or foreign commerce, or uses the mail or an instrumentality of interstate or foreign commerce; or(2)the structure, plaque, statue, or monument described in subsection (a) is located on property owned by, or under the jurisdiction of, the Federal Government.(c)Protected memorialsThe following are protected memorials:(1)Emmett Till Memorial, Mississippi.(2)Mississippi Freedom Trail Markers, Mississippi.(3)Edmund Pettus Bridge, Alabama.(4)Birmingham Civil Rights National Monument, Alabama.(5)Civil Rights Memorial Center, Memorial to Peace & Justice, Alabama.(6)Virginia Civil Rights Memorial, Virginia.(7)Landmark for Peace Memorial in Dr. Martin Luther King Jr. Park, Indiana.(8)Harriet Ross Tubman Memorial, Massachusetts.(9)National Civil Rights Museum at the Lorraine Motel, Tennessee.(10)Dr. Martin Luther King Jr. Monument, Colorado.(11)Harriet Tubman Underground Railroad National Monument, Maryland.(12)African American Civil War Memorial, Washington, DC.(13)Freedom Riders National Monument, Alabama.(14)African Burial Ground National Monument, New York.(15)Charles Young Buffalo Soldiers National Monument, Ohio.(16)Reconstruction Era National Park, South Carolina.(17)George Washington Carver National Monument, Missouri.(18)Medgar and Myrlie Evers National Monument, Mississippi.(19)Markers on the Civil Rights Trail.(d)RestitutionWhoever is convicted of an offense under this section shall be ordered to pay restitution.(e)Covered events and figuresIn this section—(1)the term covered civil rights figure means any figure on the list submitted by the United States Commission on Civil Rights pursuant to section 3(a) of the Civil Rights Legacy Protection Act; and(2)the term covered civil rights event means any event on the list submitted by the United States Commission on Civil Rights pursuant to section 3(a) of the Civil Rights Legacy Protection Act..(b)Table of sectionsThe table of sections for chapter 65 of title 18, United States Code, is amended by adding at the end the following item:1370. Prohibiting destruction of civil rights memorials..3.United States Commission on Civil Rights(a)In generalNot later than 1 year after the date of enactment of this Act, the United States Commission on Civil Rights shall develop and submit to the Attorney General a list of covered civil rights events and covered civil rights figures as follows:(1)Covered civil rights eventFor purposes of developing a list of covered civil rights events, the United States Commission on Civil Rights shall include on the list any event that—(A)memorializes the struggle to secure equal rights for groups suffering from discrimination on the basis of race, religion, disability, gender identity, or sexual orientation during the Civil Rights Movement and other social movements; and(B)left a positive impression on a unit of local government, a State, or the United States.(2)Covered civil rights figureFor purposes of developing a list of covered civil rights figures, the United States Commission on Civil Rights shall include on the list any person who—(A)is known for dedication and advocacy toward expanding personal civil liberties and ending racial and other forms of discrimination, disenfranchisement, and segregation; or(B)(i)worked to secure equal rights for groups suffering from discrimination on the basis of race, religion, disability, gender identity, or sexual orientation during the Civil Rights Movement and other social movements; and(ii)has left a positive impression and legacy on a unit of local government, a State, or the United States.(b)Modifications to listThe United States Commission on Civil Rights shall review annually and modify as necessary the list submitted by the Commission pursuant to (a).(c)Publishing listThe Attorney General shall ensure that the list submitted by the United States Commission on Civil Rights pursuant to subsection (a), and any modifications made by the Commission pursuant to subsection (b), shall be made available to the public on the Department of Justice website.